On December 1, 1941, the court sustained a demurrer to the petition and entered an order dismissing the cause. Thereafter a motion for new trial was filed and the petition in error and case-made predicated upon the alleged error in overruling the motion for new trial was filed in this court June 23, 1942.
A motion to dismiss has been filed for the reason that the appeal has not been perfected within the six months allowed by law. The appeal must be dismissed. See Miller v. Mentzer,186 Okla. 496, 98 P.2d 913; In re Anderson's Guardianship,161 Okla. 224, 18 P.2d 1073; Jones  Spicer v. Advance-Rumley Thresher Co., 157 Okla. 67, 10 P.2d 724; Graf Packing Co. v. Pelphrey, 171 Okla. 416, 42 P.2d 889.
The appeal is dismissed.
OSBORN, BAYLESS, GIBSON, HURST, DAVISON, and ARNOLD, JJ., concur. WELCH, C. J., CORN, V. C. J., and RILEY, J., absent.